November 29, 2011




                                   JUDGMENT

                       The Fourteenth Court of Appeals
                       CHRISTOPHER MEULLION, Appellant

NO. 14-10-01143-CV                       V.

                             GREG GLADDEN, Appellee
                              ____________________



      This cause, an appeal from the judgment in favor of appellee, GREG GLADDEN,
signed October 27, 2010, was heard on the transcript of the record. We have inspected the
record and find no error in the judgment. We order the judgment of the court below
AFFIRMED. We further order this decision certified below for observance.